DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43-46 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 43, the term “manifold” usually means a channel with a plurality of openings. In case there is only one electrochemical module, it is unclear what advantage is gained by the channel having a plurality of openings.

Regarding claim 45, the meaning of the term “ion hopping” is unclear, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 


Claim 44 is rejected, because it depends from the rejected claim 43.

Claim 46 is rejected, because it depends from the rejected claim 45. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 12, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2009/0293526 (hereinafter called Ichinimoya), in view of Japanese patent application publication no. JP 2010210170 (hereinafter called Taku), US patent no. US 5,041,195 (hereinafter called Taylor), US patent no. US 5,645,700 (hereinafter called White), and US pre-grant patent publication no. US 2018/0058729 (hereinafter called Bahar).

Regarding claims 1, 4, and 12, Ichinimoya discloses a cooling system 100 for cooling air of a space, comprising a dehumidifier 3 that dehumidifies the air, and a compressor 4 which pressurizes the compressed air (see Fig. 1 and 2; and paragraph 0027). Ichinimoya further teaches that different types of dehumidifiers can be used, for example, a membrane dryer dehumidifier (see Fig. 4 and paragraph 0029). Ichinimoya further teaches use of a manual air compressor (see paragraph 0017).

Ichinimoya does not disclose that the cooling system comprises an electrochemical module having: an anion exchange membrane; a first electrode on an inlet side of the anion exchange membrane, the first electrode operating as a cathode; and a second electrode on an outlet side of the anion exchange membrane, the outlet side being opposite to the inlet side, the second electrode operating as an anode, wherein the electrochemical module is constructed to transport a fluid from the inlet side to the outlet side of the anion exchange membrane, in the presence of an electric field applied between the first and second electrodes, wherein the fluid is a compound that reacts with a carrier gas and electrons to form an anion, wherein the carrier gas is 02, wherein each of the first and second electrodes comprises a catalyst, wherein the catalyst of the first electrode is constructed to catalyze a reaction of the fluid with the carrier gas and the electrons to form the anion at the inlet side, wherein the anion is transported through the anion exchange membrane via the applied electric field, wherein the catalyst of the second electrode is constructed to catalyze dissociation of the anion at the outlet side to re-form the fluid, the carrier gas, and the electrons, and wherein the electrochemical module is configured as an electrochemical compressor, and the fluid at the outlet side is at a pressure higher than that of the fluid at the inlet side

Taku discloses an electrochemical dehumidifier having: an anion exchange membrane 9; a first electrode 10 on an inlet side of the anion exchange membrane 9, the first electrode 10 operating as a cathode; and a second electrode 11 on an outlet side of the anion exchange membrane, the outlet side being opposite to the inlet side, the second electrode 11 operating as an anode, wherein the electrochemical module is constructed to transport a fluid from the inlet side to the outlet side of the anion exchange membrane 9, in the presence of an electric field applied between the first and second electrodes, wherein the fluid is a compound that reacts with a carrier gas and electrons to form hydroxide ions (an anion), wherein the carrier gas is O2, wherein the anion is transported through the anion exchange membrane 9 via the applied electric field (see Fig. 2 and page 4, last paragraph). 

Bahar teaches an electrochemical compressor comprising an anion conducting layer disposed between an anode and a cathode that acts both as an electrochemical compressor and a dehumidifier (see Abstract, Fig. 4 and paragraph 0063). It is evident that because of the action of the compressor, the fluid at the outlet side would be at a pressure higher than that of the fluid at the inlet side.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the cooling system taught by Ichinimoya by substituting the membrane dryer and manual compressor taught by Ichinimoya with an electrochemical module having an anion exchange membrane disposed between an anode and a cathode as taught by Taku and further configured to act as an electrochemical compressor as taught by Bahar. The person with ordinary skill in the art would have been motivated to make this modification, because Bahar teaches that its electrochemical module acts both as an electrochemical compressor and a dehumidifier, thus simplifying the system and obviating the capital and operating costs associated with the membrane dryer and the manual compressor of the system of Ichinimoya.

Ichinimoya in view of Taku and Bahar does not disclose that each of the first and second electrodes comprises a catalyst, wherein the catalyst of the first electrode is constructed to catalyze a reaction of the fluid with the carrier gas and the electrons to form the anion at the inlet side; and the catalyst of the second electrode is constructed to catalyze dissociation of the anion at the outlet side to re-form the fluid, the carrier gas, and the electrons.

Taylor teaches that an electrocatalyst material that is useful in electrodes for the reduction of oxygen to hydroxide typically comprises 0.1 to 20 weight-% of a supported particulate, crystalline elemental gold supported on carbon back or particulate conductive ceramic-like compounds having a B.E.T. surface area of at least 50 m2 /g (see Abstract). 

White teaches that electrocatalysts for oxidizing water or hydroxide ions to oxygen are incorporated into the anode (see column 5, lines 19-21), and the electrocatalyst materials that may be deposited directly onto the membrane include RuO2, TiO2, platinum group metals, Au, transition metal oxides, and compound metal oxides containing Group VIII metal ions (see column 7, lines 1-6).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ichinimoya in view of Taku and Bahar by having a catalyst on the first electrode (cathode) to catalyze a reaction of the fluid with oxygen gas and the electrons to form the hydroxide ion at the inlet side as taught by Taylor, and having a catalyst on the second electrode (anode) to catalyze dissociation of the anion at the outlet side to re-form the fluid, the carrier gas, and the electrons as taught by White. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of having the catalysts on the first and second electrodes would be to speed the transport of anions through the anion exchange membrane. 

Regarding claim 39, Ichinimoya teaches a cooling system that is structured to transport sprayed water mist and dehumidified air to a conical spouting device 8 which includes a fan and thus reads on an HCR system (see Fig. 3 and paragraph 0036). Ichinimoya further teaches that a compressor is coupled to a dehumidifier and the dehumidifier is coupled to an inlet of the conical spouting device (reads on HCR system), thus teaching that compressor and the dehumidifier are coupled in series to an inlet of the HCR system (see Fig. 3).

As shown above, the system of Ichinimoya comprising a compressor is coupled to a dehumidifier is modified by substituting the membrane dryer and manual compressor taught by Ichinimoya with an electrochemical module having an anion exchange membrane as taught by Taku and Bahar. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to couple the electrochemical module taught by Taku and Bahar with the conical spouting device of Ichinimoya.

Regarding claim 42, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by having one or more additional electrochemical modules connected in series with the electrochemical module, wherein each of the one or more additional electrochemical modules has a configuration that is the same as that of the electrochemical module. It has been held by the courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 (VI) (B).

Claims 21 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2009/0293526 (hereinafter called Ichinimoya), in view of Japanese patent application publication no. JP 2010210170 (hereinafter called Taku), US patent no. US 5,041,195 (hereinafter called Taylor), US patent no. US 5,645,700 (hereinafter called White), and US pre-grant patent publication no. US 2018/0058729 (hereinafter called Bahar), as shown for claim 1 above, and further in view of US pre-grant patent publication no. US 2011/0207028 (hereinafter called Fukuta).

Regarding claim 21, Ichinimoya in view of Taku, Taylor, White, and Bahar does not explicitly teach or render obvious that the catalyst of the first electrode or the catalyst of the second electrode comprises CaRuO3.

Fukuta is directed to improved anion exchange membranes for use in electrochemical cells. Fukuta teaches that it is possible to use a variety of metal oxides, for example, perovskite-type oxides as the electrode catalyst when the anion-exchange membrane is used, which are not applicable to conventional strongly acidic cation-exchange membrane. Fukuta teaches that perovskite-type oxides expressed by ABO3 are excellent in oxidative activity. Fukuta further teaches that perovskite-type oxides in which A site is Sr, Ca, Ba, Ce, Ag and the like, and in which B site is Pd, Pt, Ru, Ag and the like (see paragraph 0074). Thus CaRuO3 is one of a finite number of perovskite-type ABO3 oxides suggested by Fukuta.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ichinimoya in view of Taku, Taylor, White, and Bahar by having the catalyst of the first electrode or the catalyst of the second electrode comprise CaRuO3 as taught by Fukuta. The person with ordinary skill in the art would have been motivated to make this modification, because Fukuta teaches that perovskite-type oxides expressed by ABO3 are excellent in oxidative activity (see paragraph 0074). Further, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)).

Regarding claims 45 and 46, 	Ichinimoya in view of Taku, Taylor, White, and Bahar does not explicitly teach or render obvious that the anion is transported through the anion exchange membrane by ion hopping driven by the applied electric field, and  wherein the anion is transported by hopping between carbonate functional groups in the anion exchange membrane.

Fukuta teaches that the ion-exchange rate of the chloride ion present as the counterion of the anion-exchange membrane is larger in ion-exchange with carbonate ions than in ion-exchange with hydroxide ions (see paragraph 0024). Fukuta further teaches that anion exchange membranes with hydroxide ions requires use of sodium hydroxide (NaOH) which is a strongly basic deleterious substance, and has lot of safety issues (see paragraph 0013).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ichinimoya in view of Taku, Taylor, White, and Bahar by using carbonate functional groups in the anion exchange membrane as taught by Fukuta. The person with ordinary skill in the art would have been motivated to make this modification, because Fukuta teaches that the advantages of carbonate counter-ions over hydroxide counter-ions in anion exchange membranes are that the ion-exchange rate of the chloride ion present as the counterion of the anion-exchange membrane is larger in ion-exchange with carbonate ions than in ion-exchange with hydroxide ions (see paragraph 0024), and also it avoids the safety issues associated with use of the strongly basic deleterious sodium hydroxide (NaOH) (see paragraph 0013). 

Regarding claims 47 and 48, 	Ichinimoya in view of Taku, Taylor, White, and Bahar does not explicitly teach or render obvious that each of the first and second electrodes comprises an oxygen-absorbing material constructed to store the carrier gas, and wherein the oxygen-absorbing material comprises LaMnO3 perovskite.

Fukuta teaches that it is possible to use a variety of metal oxides, for example, perovskite-type oxides as the electrode catalyst when the anion-exchange membrane is used, which are not applicable to conventional strongly acidic cation-exchange membrane. Fukuta teaches that perovskite-type oxides expressed by ABO3 are excellent in oxidative activity. Fukuta further teaches that specifically, the perovskite type oxide such as LaMnO3 can preferably be used as the electrode catalyst.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ichinimoya in view of Taku, Taylor, White, and Bahar by having the catalyst of the first electrode or the catalyst of the second electrode comprise LaMnO3 perovskite as taught by Fukuta. The person with ordinary skill in the art would have been motivated to make this modification, because Fukuta teaches that LaMnO3 perovskite is excellent in oxidative activity (see paragraph 0074).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. US 2009/0293526 (hereinafter called Ichinimoya), in view of Japanese patent application publication no. JP 2010210170 (hereinafter called Taku), US patent no. US 5,041,195 (hereinafter called Taylor), US patent no. US 5,645,700 (hereinafter called White), and US pre-grant patent publication no. US 2018/0058729 (hereinafter called Bahar), as shown for claim 1 above, and further in view of international patent application publication no. WO 2013/050146 (hereinafter called Yuying).

Ichinimoya in view of Taku, Taylor, White, and Bahar does not explicitly teach that a first portion of inlet air is directed to the HCR system for cooling and a second portion of the inlet air is directed to the electrochemical module for dehumidification, such that the HCR system and the electrochemical module operate in parallel.

Yuying teaches that a dehumidification unit may be provided fluidly in line between the initial source of ambient air and the ultimate comfort- controlled volume in parallel to the dehumidification system of the invention (see page 7, lines 9-14).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Ichinimoya in view of Taku, Taylor, White, and Bahar by having the HCR system and the electrochemical module operate in parallel as taught by Yuying. Combining prior art elements according to known methods to yield predictable results is a rationale that may support a conclusion of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143 (I)(A)).	

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Allowable Subject Matter

Claims 40 and 41 are allowed. Claims 43 and 44 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claims 40 and 41 as a whole, including the limitation that an electrohydrodynamic module is configured to direct H20 toward the inlet side of the anion exchange membrane.  

The prior art of record does not teach or render obvious the invention of claims 43 and 44 as a whole, including the limitation that a gas inlet manifold with a first channel configuration is disposed on the inlet side of the anion exchange membrane; a gas outlet manifold with a second channel configuration is disposed on the outlet side of the anion exchange membrane; and the first channel configuration has a different geometry and/or layout from that of the second channel configuration.  

References of Interest

US pre-grant patent publication no. US 2018/0087794 (hereinafter called Bahar)

US pre-grant patent publication no. US 20120241315 (hereinafter called Yoshinaga) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795